 

Exhibit 10.19

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
1st day of APRIL, 2007, by and between SHEEN MAN CO. LTD, a  Japanese
corporation (“Seller”), and MERIT MEDICAL SYSTEMS, INC., a Utah corporation
(“Buyer”), based on the following:

Premises

A.            Seller is the owner of  Three Hundred Forty Four Thousand and
Eighty Four (344,084) shares of the common stock, no par value per share, of
Merit Medical Systems, Inc. (the “Common Stock”);

B.            Seller wishes to sell, and Buyer wishes to purchase, the Shares on
the terms and subject to the conditions set forth in this Agreement

Agreement

NOW, THEREFORE, based on the foregoing premises, which are incorporated herein
by this reference, and for and in consideration of the mutual promises and
covenants hereinafter set forth and the benefit to the parties to be derived
therefrom, the receipt, adequacy and legal sufficiency of which are  hereby
acknowledged, Buyer and Seller agree as follows:

1.             Purchase and Sale of Common Stock.  On the terms and subject to
the conditions set forth in this Agreement, Seller agrees to sell, convey, and
transfer to Buyer an aggregate of Three Hundred Forty Four Thousand and Eighty
Four (344,084) shares of Common Stock held of record by Seller (the “Shares”),
and Buyer agrees to purchase such Shares from Seller, at a purchase price of
$11.797 per Share for a total Purchase Price of Four Million Fifty Nine Thousand
One Hundred Fifty Eight Dollars and Ninety Five Cents ($4,059,158.95 US
Dollars).   Payment of the aggregate purchase price for the Shares shall be made
by Buyer at the Closing in US Dollars (as defined below) by wire transfer.

2.             The Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on or before April 4, 2007 (the
“Closing Date”).  The Closing is subject to the satisfaction of the terms and
conditions of this Agreement, and shall be held on the Closing Date at the
offices of Buyer, or such other time and place as may be agreed to by the
parties.

3.             Deliveries at Closing.  Contemporaneously with, and as a
condition precedent to, the delivery of the purchase price to Seller, Seller
shall deliver to Buyer certificates representing the Shares, duly endorsed by
the record owner thereof, or accompanied by duly executed assignment documents,
with all required signatures medallion guaranteed by a securities broker-dealer
or bank.

4.             Representations and Warranties of Seller.  Seller makes and
delivers the following representations and warranties to Buyer with the express
intention that Buyer rely upon such representations and warranties and with the
knowledge that Buyer will rely upon same:

(a)           Seller has all requisite power and authority to enter into this
Agreement and to perform all of [his/its] obligations under this Agreement. 
Seller is not a party to, subject to, or bound by any mortgage, deed of trust,
loan agreement, security agreement, lien, or other agreement or instrument of
any kind, or any judgment, order, writ, or injunction or decree of any


--------------------------------------------------------------------------------


court or governmental body that conflicts with Seller’s obligations under this
Agreement or that will prohibit, prevent, or affect the carrying out of the
transactions contemplated by this Agreement or the performance by Seller of any
obligations hereunder.

(b)           Seller is the sole legal and beneficial owner of all of the
Shares, free and clear of any lien, claim, demand, encumbrance, security
interest, or restriction on transfer of any nature whatsoever and Seller has
full right, power, and authority to sell and transfer the Shares to Buyer
pursuant to the terms of this Agreement and, upon delivery of the Shares to
Buyer, Buyer will acquire good and marketable title to all of the Shares, free
and clear of any liens, claims, demands, encumbrances, security interests, or
restrictions on transfer, other than restrictions imposed by federal and state
securities laws.

(c)           Seller has not entered into any agreement or incurred any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the sale of the Shares by Seller.

(d)           Seller has reviewed the public reports of Buyer, including:

·                  Buyer’s Annual Report on Form 10-K for the year ended
December 31, 2006.

(e)           Seller has been given an opportunity to ask questions of and
receive answers from, the directors, officers and employees of Buyer concerning
the business, assets, operations, and plans of Buyer and to obtain any
additional information concerning Buyer, the Common Stock and the Shares
requested by Seller.  Seller has been informed that Buyer is considering a
number of business alternatives that potentially could affect the value of an
investment in Buyer, including the possibility of Buyer’s acquisition of other
enterprises or assets, Buyer’s pursuit and/or completion of strategic
transactions and other potential alternatives which could affect, and might
materially affect, the value of the Common Stock in general and the Shares in
particular.

(f)            Seller is entering into this Agreement based on [his/its] desire
for liquidity and [his/its] own independent business purposes.  Seller is not
selling the Shares based on any representation or warranty or other inducement
(other than the express terms and conditions set forth in this Agreement) of
Buyer or of any of Buyer’s directors, officers, or employees with respect to the
assets, business, operations, or plans of Buyer or with respect to the Common
Stock or the trading market for the Common Stock.  In reaching [his/its]
decision to sell the Shares to Buyer, Seller has relied solely on [his/its]
review of the available public information concerning Buyer and independent
investigations made by Buyer and [his/its] representatives.  In determining to
sell the Shares, Seller acknowledges that Buyer may well enjoy substantial
business and financial success, the price which Seller is receiving for the
Shares may be substantially less than the potential value of the Common Stock,
and the utilization of the sales proceeds by Seller may not be as profitable as
a retained ownership in Buyer.  Notwithstanding the foregoing, Seller wishes to
sell the Shares to Buyer.

(g)           All representations and warranties of Seller set forth in this
Agreement or in any other written statement or document delivered by Seller in
connection with the transactions contemplated hereby will be true and correct in
all respects on and as of the Closing Date and will survive the consummation of
the transactions contemplated by this Agreement.

(h)           Seller understands the meaning and legal consequences of the
representations and warranties contained in this Agreement and agrees to
indemnify and hold harmless Buyer and its directors and officers from and
against any and all loss, damage, or liability due to or arising out

2


--------------------------------------------------------------------------------


of a breach of or the inaccuracy of any representation or warranty of Seller set
forth in this Agreement.  Notwithstanding any of the representations,
warranties, acknowledgments, or agreements made herein by Seller, Seller does
not hereby or in any other manner waive any right granted to Seller under
federal or state securities laws.

5.             Representation of Buyer.  Buyer has taken all corporate action
necessary to duly authorize the transactions contemplated by this Agreement and
has all requisite power and authority to enter into this Agreement and to
perform all of its obligations under this Agreement.  Buyer is not a party to,
subject to, or bound by any mortgage, deed of trust, loan agreement, security
agreement, lien, or other agreement or instrument of any kind, or any judgment,
order, writ, or injunction or decree of any court or governmental body that
conflicts with Buyer’s obligations under this Agreement or that will prohibit,
prevent, or affect the carrying out of the transactions contemplated by this
Agreement or the performance by Buyer of any obligations hereunder.

6.             Conditions to Buyer’s Obligations.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions:  (i) the representations and
warranties of Seller herein contained shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though made as of
such date; and (ii) all necessary filings and/or actions required by applicable
securities laws or the rules of any exchange on which the Common Stock trades
shall have been completed.  Prior to the delivery of the purchase price to
Seller, Seller shall have delivered the certificates representing the Shares to
Buyer as required by Section 3 above.

7.             Conditions to Seller’s Obligations.  The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions:  (i) the representations and
warranties of Buyer herein contained shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though made as of
such date; and (ii) Buyer shall deliver the purchase price as required by
paragraph 3.

8.             Termination.  This Agreement may be terminated at the election of
either Buyer or Seller, if any one or more of the conditions to its obligations
herein shall not have been fulfilled by April 4, 2007.  This Agreement may also
be terminated at any time prior to the Closing by mutual consent of the
parties.  Any termination hereunder shall not limit or otherwise affect the
rights of a party against the other arising from a breach of, or failure to
perform as required by, this Agreement.

9.             Confidential Information.  Seller (i) acknowledges that the
information concerning Buyer that may be provided to him in connection with his
inquiries may include proprietary and non-public information (the “Confidential
Information”); (ii) warrants to Buyer that he shall not use, disclose, or
disseminate the Confidential Information, except for the sole and isolated
purpose of making decisions related to the sale of the Shares pursuant to this
Agreement (but not with respect to any transaction in the public trading
market); and (iii) represents and warrants that [he/it] has not distributed or
disseminated, nor will [he/it] at any time distribute or disseminate, the
Confidential Information to anyone other than personal advisors of the Seller,
and that the use of the Confidential Information by any personal advisor has
been, and will at all times, be limited to the sole and isolated purpose of
evaluating the proposed sale of the Shares pursuant to this Agreement.  Seller
acknowledges that securities laws prohibit Seller from participating in the
public market for the Common Stock while in the possession of material
non-public information.

10.           Survival.  The representations and warranties of the respective
parties set forth herein shall survive the date of closing, the consummation of
the transactions contemplated in this Agreement, and the delivery of the Shares
pursuant hereto.

 

3


--------------------------------------------------------------------------------


11.           Governing Law.  This Agreement shall be governed by and construed
under and in accordance with the laws of the State of Utah.

12.           Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter hereof, and there are no
other courses of dealings, understandings, agreements, representations or
warranties, written or oral, except as set forth herein.  No amendment or
modification hereof shall be effective until and unless the same shall have been
set forth in writing and signed by the parties hereto.

13.           Severability.  If any provision of this Agreement or the
application of such provisions to any person or circumstance shall be held
invalid or unenforceable, the remainder of this Agreement or the application of
such provisions to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be effected thereby.

14.           Attorneys’ Fees.  If any suit, action, or proceeding is brought to
enforce any term or provision of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs, and expenses incurred, in
addition to any other relief to which such party may be legally entitled.

15.           Execution in Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.

16.           No Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, in law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation of the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.

17.           Expenses.  Each of the parties shall bear its own costs and
expenses, including legal fees, incurred in connection with this Agreement and
the transactions contemplated hereby.

18.           No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and nothing herein expressed or implied shall
give, or be construed to give, any other person any legal or equitable rights
hereunder.

[REMAINDER OF PAGE INTENTIONTALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties to this Agreement have executed the same as of
the date first above written.

 

SELLER

 

 

 

 

 

 

 

 

 

 

SHEEN MAN CO. LTD.

 

 

 

 

 

 

 

 

By:

/s/ Atsushi Sugahara

 

 

 

Its: President and Chief Executive Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

MERIT MEDICAL SYSTEMS, INC.,

 

 

 

a Utah corporation

 

 

 

 

 

 

 

 

By:

/s/ Fred P. Lampropoulos

 

 

 

Its: President and Chief Executive Officer

 

5


--------------------------------------------------------------------------------